Citation Nr: 0635603	
Decision Date: 11/16/06    Archive Date: 11/28/06

DOCKET NO.  04-09 930	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, 
Hawaii


THE ISSUES

1.  Entitlement to service connection for short-term memory 
loss, claimed as a manifestation of an undiagnosed illness.

2.  Entitlement to service connection for fatigue, claimed as 
a manifestation of an undiagnosed illness.

3.  Entitlement to service connection for a right knee 
disorder, secondary to service-connected lumbar spine 
disorder.

4.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
headaches, claimed as a manifestation of an undiagnosed 
illness.

5.  Entitlement to a rating in excess of 10 percent for 
hypertension. 




REPRESENTATION

Appellant represented by:	Hawaii Office of Veterans 
Services


ATTORNEY FOR THE BOARD

J. Henriquez, Counsel


INTRODUCTION

The veteran had active service from June 1977 to June 1980, 
from August 1982 to August 1984, and from November 1984 to 
November 1999, with service in the Persian Gulf.

This matter comes to the Board of Veterans' Appeals (Board) 
from a March 2003 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Honolulu, 
Hawaii.

The veteran's claim for service connection for a right knee 
disorder was previously denied by the RO on a direct 
incurrence basis by an April 2001 rating decision.  The 
veteran did not file a timely appeal and that decision is 
final.  38 U.S.C.A. § 7105 (West 2002).  By correspondence 
received in December 2002, the veteran requested service 
connection for a right knee disorder on a secondary basis 
which was denied in a March 2003 rating decision.  
Accordingly, the veteran's current claim for service 
connection for a right knee disorder is solely addressed on a 
secondary service connection basis.

In a March 2004 substantive appeal (Form 9), the veteran 
requested a hearing before a Veterans Law Judge at the RO.  
The veteran cancelled the hearing which was set for a date in 
April 2004.  38 U.S.C.A. § 20.704(d) (2006).

The issues of entitlement to service connection for short-
term memory loss, fatigue, and headaches, claimed as 
manifestations of an undiagnosed illness and entitlement to 
service connection for a right knee disorder, secondary to 
service-connected lumbar spine are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  An unappealed April 2001 RO decision denied entitlement 
to service connection for headaches.  The veteran was 
provided notice of the RO's decision but did not appeal the 
determination.

2.  The evidence added to the record since the April 2001 RO 
decision is not cumulative and redundant, was not previously 
on file and raises a reasonable possibility of substantiating 
the claim.

3.  The veteran's service-connected hypertension is not 
manifested by diastolic blood pressures readings that are 
predominantly 110 or more and systolic blood pressures that 
are predominantly 200 or more.


CONCLUSIONS OF LAW

1.  Evidence received since the April 2001 RO decision that 
denied the veteran's claim of service connection for 
headaches is new and material, and the claim for service 
connection for headaches is reopened.  38 U.S.C.A. §§ 5100-
5103A, 5106-7, 5108, 7105 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a) 3.159 (2006).

2.  The criteria for a disability rating in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.2, 4.7, 4.104, Diagnostic Code 7101 
(2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002)).  This 
law eliminated the concept of a well-grounded claim, and 
redefined the obligations of VA with respect to the duties to 
notify and to assist claimants in the development of their 
claims.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  See 
38 U.S.C.A. §§ 5102 and 5103 (West 2002).  

In this regard, VA will inform the veteran of which 
information and evidence, if any, that he is to provide and 
which information and evidence, if any, VA will attempt to 
obtain on his behalf.  VA will also request that the veteran 
provide any evidence in his possession that pertains to the 
claim.  Second, VA has a duty to assist the appellant in 
obtaining evidence necessary to substantiate the claim.  
VCAA, § 3(a), 114 Stat. 2096, 2097-98 (2000).  See 38 
U.S.C.A. § 5103A.

As discussed in more detail below, sufficient evidence is of 
record to reopen the veteran's claim for service connection 
for headaches.  Therefore, no further development is needed 
with respect to this claim.

As to the claim for an increased rating for hypertension, 
review of the claims folder reveals compliance with the 
statutory and regulatory provisions.  That is, VCAA letters 
dated in November 2002 and August 2003 provided the veteran 
with adequate notice as to the evidence needed to 
substantiate his claim for an increased rating for 
hypertension and the evidence not of record that is 
necessary.  This letter further advised the veteran that VA 
would attempt to obtain records of private medical treatment 
if the veteran identified the treatment and provided 
authorization to do so.  Simply put, the veteran was notified 
and aware of the evidence needed to substantiate his claim 
and the avenues through which he might obtain such evidence, 
and of the allocation of responsibilities between himself and 
VA in obtaining such evidence.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002). 

The Board is satisfied that the RO has provided all notice as 
required by the VCAA, including asking him to submit 
everything he has which is pertinent to the claim.  The 
November 2002 and August 2003 letters specifically asked the 
veteran to tell the RO if he knew of any additional evidence 
he would like considered.  This request of the veteran 
implicitly included a request that if he had any pertinent 
information, he should submit it.  VA has taken all 
appropriate action to develop the veteran's claim for an 
increased rating for hypertension.  He was notified and aware 
of the avenues through which he might obtain evidence to 
substantiate his claim, and of the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  The Board also notes that in this case the veteran 
was provided notice of the VCAA prior to the initial 
unfavorable RO decision.  Pelegrini v. Principi, 18 Vet. App. 
112 (2004).

The Board further notes that, during the pendency of this 
appeal, on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include the following:  1) veteran status; 2) 
existence of a disability; 3) a connection between the 
veteran's service and the disability; 4) degree of 
disability; and 5) effective date of the disability.  The 
Court held that upon receipt of an application for a service-
connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. 
§ 3.159(b) require VA to review the information and the 
evidence presented with the claim and to provide the claimant 
with notice of what information and evidence not previously 
provided, if any, will assist in substantiating or is 
necessary to substantiate the elements of the claim as 
reasonably contemplated by the application.  Dingess/Hartman, 
19 Vet. App. at 484.  Additionally, this notice must include 
notice that a disability rating and an effective date for the 
award of benefits will be assigned if service connection is 
awarded.  Id.   

In a March 2006 letter the veteran was provided with notice 
of the type of information or evidence necessary to establish 
an effective date pertaining to his claims on appeal.  
Although there was no subsequent readjudication of the issue, 
the veteran is not prejudiced, because the issue is being 
denied by the Board.

VA also has a duty to assist the veteran in obtaining 
evidence necessary to substantiate his claim.  See 38 
U.S.C.A. § 5103A.  The RO has obtained the veteran's service 
medical records.  In addition, the RO has obtained all 
identified evidence.  

As to any duty to provide an examination and/or seek a 
medical opinion for the veteran's claim, the Board notes that 
in the case of a claim for disability compensation the 
assistance provided to the claimant shall include providing a 
medical examination or obtaining a medical opinion when such 
examination or opinion is necessary to make a decision on the 
claim.  An examination or opinion shall be treated as being 
necessary to make a decision on the claim if the evidence of 
record, taking into consideration all information and lay or 
medical evidence (including statements of the claimant) 
contains competent evidence that the veteran has a current 
disability, or persistent or recurring symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimants act of service; but does not 
contain sufficient medical evidence for VA to make a decision 
on the claim.  38 U.S.C.A. § 5103A(d) (West 2002)); 38 C.F.R. 
§ 3.159(c)(4) (2006).

The veteran has undergone a VA examination.  The Board finds 
that this examination, along with the veteran's treatment 
records, provide sufficient findings upon which to adjudicate 
the claim for an increased rating.  There is no duty to 
provide another examination or medical opinion.  Id.  

VA has fulfilled the duty to notify and assist to the extent 
possible; the Board finds that it can consider the merits of 
this appeal without prejudice to the appellant.  Adjudication 
of the claim may proceed, consistent with the VCAA.  The 
record demonstrates that remand for further action in 
accordance with the VCAA would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 541 (1991).

Analysis

Headaches

Initially, the Board notes that the issue of entitlement to 
service connection for headaches was previously denied by an 
April 2001 rating decision.  The veteran did not file a 
timely appeal and that decision is final.  38 U.S.C.A.§ 7105 
(West 2002).  Currently, the veteran is seeking service 
connection for headaches, claimed as a manifestation of an 
undiagnosed illness.  The United States Court of Appeals for 
Veterans Claims (Court) has held that basing a claim for 
service connection on a new theory of etiology does not 
constitute a new claim.  See Ashford v. Brown, 10 Vet. App. 
120, 123 (1997).  The Board finds, therefore, that the 
veteran's claim for service connection for headaches as a 
manifestation of an undiagnosed illness, is not a "new" 
claim, and that new and material evidence is required in 
order for the Board to consider the substantive merits of the 
claim for service connection, regardless of the veteran's 
current theory regarding a nexus to service.

The RO, in an April 2001 determination, denied the veteran's 
claim of service connection for headaches.  The RO found at 
that time that the evidence of record reflected that there 
was no evidence of a chronic headache disability.  The 
veteran, after notice, did not appeal the RO's decision, and 
it became final.

The veteran's application to reopen his claim for service 
connection for headaches was received in June 2002.  In an 
April 2003 statement, the veteran claimed service connection 
for headaches as a manifestation of an undiagnosed illness 
resulting from Gulf War service.

The veteran underwent a VA examination in November 2004 in 
which he was diagnosed with atypical headaches that the 
examiner stated was more likely than not due to undiagnosed 
illness.  In a subsequent March 2005 addendum, the examiner 
stated that the headaches did not suggest migraine or 
muscular tension and occurred a period of time after the Gulf 
War and should be considered unrelated to the Gulf War 
service.

The April 2001 RO rating decision was final based upon the 
evidence then of record.  The claim, however, will be 
reopened if new and material evidence is submitted.  38 
U.S.C.A. §§ 5103A(f), 5108; 38 C.F.R. § 3.156(a).  If the 
Board determines that the evidence is new and material, the 
case is reopened and evaluated in light of all the evidence, 
both new and old.  Manio v. Derwinski, 1 Vet. App. 140, 145 
(1991).  In making this determination, the Board must look at 
all of the evidence submitted since the time that the claim 
was finally disallowed on any basis, not only since the time 
that the claim was last disallowed on the merits.  Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present case, this 
means that the Board must look at all the evidence submitted 
since the April 2001 decision, which was the last final 
adjudication that disallowed the veteran's claim.

Recent changes to 38 C.F.R. § 3.156(a), which define new and 
material evidence, are effective prospectively for claims 
filed on or after August 29, 2001.  See 66 Fed. Reg. 45,620, 
45,630 (Aug. 29, 2001) (now codified at 38 C.F.R. § 
3.156(a)).  Since the veteran's request to reopen his current 
claim was filed in June 2002, the regulations in effect since 
August 29, 2001 are for application.  Those new provisions 
provide that new evidence means existing evidence not 
previously submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative nor redundant 
of evidence of record at the time of the last final denial of 
the claim sought to be reopened, and must raise a reasonable 
opportunity of substantiating the claim.  38 C.F.R. § 3.156.

Nevertheless, to whatever extent the new legislation has 
changed the approach to developing evidence in claims, it has 
not modified the longstanding requirement that a previously 
denied claim may not be reopened and readjudicated unless, 
and until, there has been a finding that new and material 
evidence has been received.

As noted, an application to reopen the veteran's current 
claim was received by the RO in June 2002.  The evidence 
added to the record includes a VA examination conducted in 
November 2004 and March 2005 addendum.  The examination 
report and addendum provide evidence of a current headache 
disability, however, the question as to etiology is 
conflicting.  

That evidence is new, and does bear directly on the question 
of whether the veteran has a headache disability related to 
active military service.  In the Board's opinion, this 
evidence provides a more complete picture of the veteran's 
disability and its origin, and, thus does is not cumulative 
or redundant and raises a reasonable possibility of 
substantiating the claim.  As such, it is considered new and 
material and the claim is reopened.

The adjudication, however, of the veteran's claim does not 
end with a finding that new and material evidence has been 
submitted, nor is a grant of service connection assured. Once 
a claim is reopened, the VCAA provides that the Secretary 
shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant' s 
claim for benefits, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
See 38 U.S.C.A. § 5103A (West 2002).  Here, as noted below in 
the Remand, the Board is requesting additional development 
with respect to the underlying claim of service connection 
for headaches, claimed as a manifestation of an undiagnosed 
illness and will issue a final decision once that development 
is complete, if the case is ultimately returned to the Board.

Hypertension

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One diagnostic 
code may be more appropriate than another based on such 
factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).

The veteran's hypertension is currently rated by the RO under 
Diagnostic Codes 7020-7101.   See 38 C.F.R. § 4.27 
[hyphenated diagnostic codes are used when a rating under one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen].

Diagnostic Code 7020 does not appear to be appropriate.  
There is no objective medical evidence of the current 
presence of symptoms of heart disease so as to warrant the 
assignment of a rating for this disability under the current 
Diagnostic Code 7020, or under any other criteria pertinent 
to the evaluation of heart disease. See 38 C.F.R. § 4.104, 
Diagnostic Code 7000 to Diagnostic Code 7020 (2006).   The VA 
examiners of record have clearly indicated that the veteran 
does not suffer from hypertensive heart disease or 
cardiomyopathy.

Accordingly, Diagnostic Code 7101, and this code only, is 
deemed by the Board to be the most appropriate code, inasmuch 
as it pertains specifically to the disability at issue 
(hypertension).  The Board can identify nothing in the 
evidence to suggest that another diagnostic code or codes 
would be more appropriate, and the veteran has not requested 
that another diagnostic code be used.

The veteran's service-connected hypertensive blood pressure 
is evaluated using the criteria under in Diagnostic Code 7101 
for hypertensive vascular disease.  38 C.F.R. § 4.104, DC 
7101.  Under Diagnostic Code 7101, a 10 percent rating will 
be assigned with diastolic pressure predominantly 100 or 
more, or; systolic pressure predominantly 160 or more, or; a 
history of diastolic pressure predominantly 100 or more 
requiring continuous medication for control.  A 20 percent 
disability rating may be warranted with diastolic pressure 
readings predominantly 110 or more, or; systolic pressure 
predominantly 200 or more.  With diastolic pressure 
predominantly 120 or more, a 40 percent evaluation will be in 
order.  With diastolic pressure readings predominantly 130 or 
more, a 60 percent evaluation is warranted.  Note 1 indicates 
that hypertension must be confirmed by readings taken two or 
more times on at least three different days.  Hypertension 
means the diastolic blood pressure is predominantly 90 or 
greater.

In an April 2001 rating decision, the RO established service 
connection for hypertension and assigned a 10 percent 
evaluation.

The veteran's claim for an increased rating was received in 
June 2002.

VA outpatient treatment records dated from November 2001 to 
October 2002 recorded the following blood pressure readings:  
144/90, 155/97, 102/68, 140/84, 136/71 and 147/82.  

The veteran underwent a VA examination in December 2002.  It 
was noted that he has been taking antihypertensive medication 
for over 20 years.  There was no history of myocardial 
infarction or open heart surgery.  Blood pressure readings of 
162/92, 155/84, and 156/88 were recorded.  The diagnoses 
included hypertension, poorly controlled on current 
medications without evidence of hypertensive heart disease or 
cardiomegaly.

VA outpatient treatment records dated from March 2003 to July 
2003 recorded the following blood pressure readings:  130/76, 
140/96, 130/80 and 140/70.  

On VA examination in April 2004, the examiner noted that the 
veteran's blood pressure varied between 150 and 160/104.  The 
veteran was diagnosed with hypertension, marginally 
controlled.  The examiner commented that there was no 
evidence of cardiomyopathy.  

In a June 2004 addendum to the April VA examination, the 
examination, the examiner indicated that the veteran did not 
have any evidence of hypertensive heart disease.  Blood 
pressure ranged between 139 to 147/82-86.  The veteran was 
diagnosed with hypertension.  

VA outpatient treatment records dated from March 2004 to 
October 2004 recorded the following blood pressure readings:  
140/100, 130/88, 120/80, and 130/90.

In a February 2005 VA outpatient treatment record a blood 
pressure reading of 130/84 was recorded.

In a January 2006 VA outpatient treatment record, a blood 
pressure reading of 110/72 was recorded.  

After careful review of the medical evidence, the Board finds 
that the required manifestations to warrant a higher, 20 
percent, evaluation for hypertension are not met.  The Board 
has carefully reviewed the clinical records, which contain 
many blood pressure readings.  In this regard, the Board 
notes that the next higher rating does not just require one 
or a few readings, which show a diastolic pressure of 110 or 
more, or a systolic pressure of 200 or more.  Rather, the 
readings must be predominantly 110 or more for the diastolic 
pressure, or predominantly 200 or more for the systolic 
pressure.  In the present case there are no findings which 
meet these criteria; hence the readings certainly do not 
predominantly meet the higher requirements for a higher 
rating.  The many blood pressure readings of record provide a 
clear preponderance of evidence which establish that the 
requirements for a higher rating have not been met.

In exceptional cases where scheduler evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. § 3.21(b)(1) 
(2006).  The governing norm in these exceptional cases is a 
finding that the case presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular scheduler standards.

Here, the Board finds no evidence of an exceptional 
disability.  There is nothing in the record to show by 
medical evidence that the veteran has ever been unemployable 
due to his hypertension.  Hence, the evidence cannot 
establish that the service-connected hypertension alone, 
interferes markedly with his employment so as to make 
application of the scheduler criteria impractical.  As a 
whole, the evidence does not show that the impairment 
resulting solely from hypertension warrant extra-scheduler 
consideration.

The Board has considered the applicability of the benefit-of- 
the-doubt doctrine; however, as there was no approximate 
balance of positive and negative evidence of record, 
reasonable doubt could not be resolved in the veteran's 
favor.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

New and material evidence having been received, the claim for 
entitlement to service connection for headaches, claimed as a 
manifestation of an undiagnosed illness is reopened, and the 
appeal is, to that extent, granted.

A rating in excess of 10 percent for hypertension is denied.


REMAND

A preliminary review of the record indicates that the 
veteran's claims for short-term memory loss, fatigue, 
headaches and a right knee disorder, require additional 
development.  

As to the claims of entitlement to service connection for 
short-term memory loss, fatigue and headaches, the veteran 
essentially maintains that these conditions are 
manifestations of an undiagnosed illness resulting from Gulf 
War service. 

Under the provisions of 38 C.F.R. § 3.317, governing claims 
for undiagnosed illnesses resulting from Persian Gulf 
service, memory loss may be service connected under this 
section.  In a July 2003 VA treatment record, the veteran 
reported taking Zoloft for memory loss.  On VA psychiatric 
examination in November 2004, the veteran's complaints of 
short-term memory loss appeared to be associated with a 
diagnosis of anxiety disorder.  Nevertheless, inasmuch as he 
is pursuing this claim under the provisions of 38 C.F.R. § 
3.317, the Board requests an examination in order to specify 
whether there is a reasonable probability that the veteran's 
complaints of memory loss may be manifestations of an 
undiagnosed illness.

The veteran also maintains that he has fatigue due to an 
undiagnosed illness incurred during his Gulf War service.  In 
June 2003, the Persian Gulf War illness provisions were 
amended, effective March 1, 2002.  In pertinent part, the new 
law provides that, in addition to certain chronic 
disabilities from undiagnosed illness, service connection may 
also be given for medically unexplained chronic multisymptom 
illness (such as chronic fatigue syndrome) that is defined by 
a cluster of signs and symptoms, as well as for any diagnosed 
illness that the VA Secretary determines by regulation 
warrants a presumption of service connection.  38 U.S.C.A. § 
1117; 38 C.F.R. § 3.317.  With respect to this claim, the 
veteran was afforded a VA examination in November 2004, 
however, the Board finds that the examination findings were 
inadequate as the examiner did not fully evaluate the signs 
and symptoms of chronic fatigue syndrome.  Accordingly, the 
Board believes that, on examination, it should be clarified 
whether a diagnosis of chronic fatigue syndrome may be 
warranted.

Specifically, entitlement to service connection for chronic 
fatigue syndrome under the statute authorizing compensation 
for disabilities occurring in Persian Gulf War veterans 
requires that the condition be shown 10 percent disabling 
subsequent to service. 38 U.S.C.A. § 1117(a)(1)(B).  The 
Rating Schedule predicates a valid diagnosis of chronic 
fatigue syndrome upon the exclusion of other possible 
clinical diagnoses, and upon there being a minimum number of 
symptoms existing to establish the syndrome.  38 C.F.R. § 
4.88a.

Under 38 C.F.R. § 4.88a(a), a diagnosis of chronic fatigue 
syndrome requires:  (1) new onset of debilitating fatigue 
severe enough to reduce daily activity to less than 50 
percent of the usual level for at least six months; and (2) 
the exclusion, by history, physical examination, and 
laboratory tests, of all other clinical conditions that may 
produce similar symptoms; and (3) six or more of the 
following:  (i) acute onset of the condition, (ii) low grade 
fever, (iii) nonexudative pharyngitis, (iv) palpable or 
tender cervical or axillary lymph nodes, (v) generalized 
muscle aches or weakness, (vi) fatigue lasting 24 hours or 
longer after exercise, (vii) headaches (of a type, severity, 
or pattern that is different from headaches in the pre-morbid 
state), (viii) migratory joint pains, (ix) neuropsychologic 
symptoms, (x) sleep disturbance.

With regard to the veteran's claim for service connection for 
headaches, the November 2004 VA examiner provided conflicting 
diagnoses.  In a November 2004 VA examination report, the 
veteran was diagnosed with atypical headaches, which the 
examiner felt were more likely than not an undiagnosed 
illness.  In a subsequent March 2003 addendum, the examiner 
stated that the veteran's headaches did not suggest migraine 
or muscular tension headaches and concluded that the 
headaches were unrelated to the Gulf War.  The Board also 
finds that the examination findings were inadequate as the 
examiner did not fully evaluate the signs and symptoms of the 
veteran's headaches.  Thus, the Board finds that further VA 
examination is warranted.  

The veteran has raised the possibility that he has developed 
a right knee disorder secondary his service-connected lumbar 
spine disorder.  38 C.F.R. § 3.310 (2006).  The evidence of 
record demonstrates pain the right knee.  In Allen v. Brown, 
7 Vet. App. 439, 448 (1993), the U.S. Court of Appeals for 
Veterans Claims, (the Court) defined aggravation of a non-
service-connected disability by a service connected 
disability as any additional impairment of earning capacity 
resulting from an already service-connected condition, and 
held that when aggravation of a veteran's non-service-
connected condition is proximately due to or the result of a 
service-connected condition, such veteran shall be 
compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation).   Therefore on Remand the examiner 
should address whether or not the service-connected lumbar 
spine disorder caused or aggravates a right knee disorder. 

Accordingly, the case is REMANDED for the following action:

1.  The RO should arrange for the veteran to 
be afforded VA examination by a physician 
experienced in diagnosis and treatment of 
undiagnosed illnesses.  The claims file must 
be made available to the examiner.  The 
examiner is requested to provide an opinion 
as to whether it is at least as likely as 
not that the veteran has disability 
manifested by memory loss and/or headaches 
and, if so, if it is related to service, to 
include his service in the Persian Gulf.  
The examiner should also state whether the 
veteran's symptoms are attributable to a 
"known" clinical diagnosis.  The examiner 
should determine whether the veteran has 
chronic disability manifested by symptoms 
including fatigue, and if so, whether such 
disability is consistent with a clinical 
diagnosis of chronic fatigue syndrome or is 
due to an undiagnosed illness.  If any 
symptoms such as fatigue are attributed to a 
known clinical diagnosis, the examiner 
should opine whether it is at least as 
likely as not  that the disability was 
incurred during service or is otherwise 
related to service.  

2.  The RO should arrange for an examination 
to determine the nature, extent and etiology 
of any right knee disorder that may be 
present.  The claims file must be made 
available to the examiner.  The examiner 
should provide an opinion as to whether it is 
at least as likely as not that any right knee 
disorder was caused or aggravated by the 
veteran's service-connected lumbar spine 
disorder.  

3.  The RO should adjudicate the claims 
seeking service connection for memory loss, 
fatigue and headaches as due to undiagnosed 
illness or other qualifying chronic 
disability in accordance with 38 U.S.C.A. § 
1117 (effective March 1, 2002) and the 
revised version of 38 C.F.R. § 3.317 
(effective June 10, 2003).  The RO should 
also adjudicate the claim of service 
connection for a right knee disorder as 
secondary to the veteran's service connected 
lumbar spine disorder.  If any benefits 
sought remain denied, the RO should issue an 
appropriate SSOC and give the veteran and 
his representative the opportunity to 
respond. The case should then be returned to 
the Board, if in order, for further 
appellate review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by 
the United States Court of Appeals for Veterans Claims for 
additional development or other appropriate action must be 
handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 
7112 (West Supp. 2005).



______________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


